Exhibit 10.5

 

LOGO [g863853g82g05.jpg]      

Name Surname

T +41 22 716 98 00

franz.walt@quotientbd.com

7 January 2020

Private & Confidential

Jeremy Stackawitz

c/o Quotient

Dear Jeremy,

CONTRACT AMENDMENT – CHANGE TO ROLE

Further to recent discussions, I am pleased to confirm the following change to
your role effective from 1 January 2020.

Change to Job Title

I can confirm that from 1 January 2020 your new job title will be Chief
Commercial Officer.

All other terms and conditions of your contract of employment remain the same.

I would appreciate if you could sign both copies of this document, returning one
copy to Human Resources and keeping the other for your records.

If you have any questions relating to this matter, please do not hesitate to
contact me.

Yours sincerely,

/s/ Franz Walt                                    

Franz Walt

Chief Executive Officer

 

Alba Bioscience Limited, Registered in Scotland No. SC310584

Allan-Robb Campus, 5 James Hamilton Way, Milton Bridge, Penicuik EH26 0BF

T +44 (0) 131 357 3333, quotientbd.com



--------------------------------------------------------------------------------

LOGO [g863853g82g05.jpg]

I confirm my acceptance of these revised terms and conditions of employment.

 

Signed   /s/ Jeremy Stackawitz     Date   January 7, 2020   Jeremy Stackawitz  
   

 

Quotient Biocampus Limited, Registered in Scotland No. SC514165

Allan-Robb Campus, 5 James Hamilton Way, Milton Bridge, Penicuik EH26 0BF

T +44 (0) 131 357 3333, quotientbd.com